Citation Nr: 9922319	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-49 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 80 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left foot, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for a somatization 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1942 to 
September 1945.

The instant appeal as to the claims for increased ratings for 
bilateral hearing loss and a somatization disorder arose from 
an August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Jackson, Mississippi, 
which denied the claim for ratings in excess of 40 percent 
and 10 percent, respectively.  The appeal as to the claim for 
an increased rating for residuals of a gunshot wound to the 
left foot arose from a November 1995 rating decision which 
had denied a claim for an increased rating above 10 percent 
on that issue.

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 1998 for further development.  In a March 
1999 rating decision, increased ratings to 80 percent for the 
bilateral hearing loss and to 30 percent for the residuals of 
a gunshot wound to the left foot were granted.  Since these 
claims have not been withdrawn, an increased rating above 80 
percent for bilateral hearing loss and above 30 percent for 
residuals of a gunshot wound to the left foot remain at issue 
on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).

The appellant, in written correspondence with the RO dated in 
April 1999, seems to have raised a claim for individual 
unemployability.  Since this issue has not been developed by 
the RO, it is referred to the RO for appropriate action.  The 
issue is not inextricably intertwined with the issues on 
appeal and therefore would have no effect on whether 
increased ratings for bilateral hearing loss, residuals of a 
gunshot wound of the left foot, and a somatization disorder 
are warranted.  Kellar v. Brown, 6 Vet.App. 157 (1994).


FINDINGS OF FACT

1.  The appellant's service-connected bilateral hearing loss 
is currently manifested by the averages of pure tone hearing 
thresholds at 1000, 2000, 3000 and 4000 hertz (Hz), of 86 in 
the right ear and 76 in the left ear, and by speech 
discrimination scores of 30 in the right ear and 42 in the 
left ear; these results translate most favorably to the 
veteran to numeric designations of Level XI on the right and 
Level IX on the left using hearing loss Tables VI and VII.

2.  The appellant's service-connected residuals of a gunshot 
wound to the left foot are currently manifested by a well-
healed, nontender scar and sensations of pins and needles and 
pain, particularly at night and with activity.

3.  The appellant's service-connected somatization disorder 
is currently manifested by history only.  The medical 
evidence of record does not contain findings showing that as 
a result of his service-connected somatization disorder the 
veteran has definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
or definite industrial impairment.  The somatization disorder 
has not led to occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 80 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202-25,210 (1999) (to be codified at 38 C.F.R. §§ 4.85-
4.87); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6108 (1997).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.350, 4.1, 4.7, 4.63, 4.71a, 4.73, Diagnostic Code 
5310 (1998); 38 C.F.R. § 4.73, Diagnostic Code 5310 (1996).

3.  The criteria for a rating in excess of 10 percent for a 
somatization disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9421 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9409 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented claims which are plausible.  Generally, 
claims for increased evaluations are considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  The veteran underwent 
several VA examinations and radiologic testing, and this case 
was remanded for further development.  He provided additional 
information on current and past treatment for the service-
connected disorders at issue in this case, and he has not 
asserted that there are any missing, relevant records.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. §§  C.F.R. 
Part 4 (1995 & 1998).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 U.S.C.A. §§  C.F.R. §§ 4.2, 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 U.S.C.A. §§  C.F.R. § 4.7 (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §§  U.S.C.A. 
§ 5107(b) (West 1991).

Bilateral hearing loss

Service connection was granted for otitis media with 
bilateral hearing loss in a September 1945 rating decision, 
and a 10 percent disability evaluation was assigned based on 
service medical records which noted a hearing defect in July 
1945.  In an October 1947 rating decision, the disability 
evaluation was increased to 30 percent.  In a September 1948 
rating decision, the rating for hearing loss was decreased to 
10 percent, and in a March 1954 rating decision the 
disability evaluation was further decreased, to 0 percent.

In a March 1982 rating decision, the veteran's rating for 
hearing loss was increased to 10 percent based on the results 
of a recent VA examination.  In a January 1990 rating 
decision the disability evaluation for hearing loss was 
increased, to 40 percent, based on a recent VA audiological 
evaluation.  The hearing loss evaluation was also separated 
from the otitis media rating at that time.

The veteran filed the present claim for increase in June 
1995.  On the authorized audiological evaluation in July 
1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
85
90
90
85
LEFT
40
50
70
80
85

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 64 in the left ear.

During his April 1996 personal hearing the veteran and his 
representative testified that he had difficulty hearing even 
when he had both of his hearing aids turned up to maximum 
volume.  A written statement from the veteran's daughter, who 
took care of him, was submitted at the hearing.  His daughter 
stated that the veteran's hearing had gotten worse in the 
last couple of years and that he had difficulty hearing in 
situations where there were large groups of people talking.

Pursuant to the Board's June 1998 remand, further medical 
evidence was developed.  Private medical records dated from 
1993 to 1997 were associated with the claims folder and 
showed that the veteran was treated a few times for hearing 
loss.

VA treatment records from the Biloxi, Mississippi VA Medical 
Center (MC) dated from March 1995 to June 1998 revealed that 
the veteran received regular treatment for his hearing loss, 
including regular maintenance and updating of his bilateral 
hearing aids.  A November 1996 record noted that his hearing 
was evaluated and did not show "a significant decrease in 
pure tone speech reception thresholds or word recognition 
ability" since his July 1995 VA audiology examination.  In 
May 1998 the veteran underwent another audio evaluation.  
Pure tone thresholds showed no significant decrease in the 
left ear, but a decreased was noted for the right ear.  The 
veteran was issued a pocketalker at that time.

In November 1998 the veteran underwent another VA 
audiological examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
90
90
80
LEFT
50
60
75
80
90

Speech audiometry revealed speech recognition ability of 30 
percent in the right ear and of 42 in the left ear.

Initially, the Board notes that the pertinent regulations 
governing evaluations for hearing loss were recently amended, 
effective June 10, 1999.  The changes made to the rating 
schedule are part of an ongoing effort by the Department to 
complete a comprehensive review and update of the entire 
rating schedule on the basis of particular body systems.  The 
intended effects of this action are to ensure that the rating 
schedule uses current medical terminology, reflects medical 
advances that have occurred since the last review, and 
provides unambiguous rating criteria.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  A recent opinion of the VA Office 
of the General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  The Board 
finds that while the answers provided in that opinion relate 
specifically to the amendments made to the portion of the 
rating schedule addressing mental disorders, the reasoning 
and analysis set forth in the opinion are equally applicable 
to other amendments made to the rating schedule, including 
the recent changes made to the portion of the schedule 
addressing diseases of the ear and other sense organs. 

Thus, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  First, the Board notes that the comments before 
the amended regulation indicated that there would be "no 
change in th[e] method of evaluation [of hearing loss]. . . 
."  Schedule for Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 64 Fed. Reg. 25,202 (1999).  Further, 
the comments revealed that the regulations were simply 
"reorganized . . . for the sake of clarity."  Id.  Finally, 
as detailed below, the Board has applied the facts of this 
case to the old and the amended hearing regulations and it 
does not find that the amended regulation is more favorable 
to the veteran as under either the old or the amended 
criteria, the veteran is not entitled to a rating in excess 
of the currently assigned 80 percent disability evaluation.

Under VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992), and 
Bernard v. Brown, 4 Vet.App. 384, 393-94 (1993), the Board 
may consider regulations not considered by the RO if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  The Board 
notes that prior to certifying the case to the Board, the RO 
did not have an opportunity to readjudicate the appellant's 
claim with consideration of the amended rating criteria for 
hearing loss.  Nevertheless, the Board does not find that the 
veteran will be prejudiced by applying the amended 
regulations in the first instance in this decision.  As noted 
above, the amended regulations do not demonstrate a 
significant change as regards the evaluation of the hearing 
loss claim in this case.  This being the case, the Board 
finds that the statement of the case and the supplemental 
statements of the case which were issued to the veteran and 
noted the old regulations only provided him with reasonable 
notice of how his claim will be evaluated, reliance proposed 
to be placed on the regulations, and reasonable opportunity 
for him to respond.

The veteran's bilateral hearing loss is currently rated as 80 
percent disabling under Diagnostic Code 6108.  Prior to June 
1999, the criteria for 100, 90, and 80 percent ratings for 
bilateral hearing loss were as follows:

Numeric designation of hearing impairment 
of XI for each ear.   [100 percent]

Numeric designation of hearing impairment 
of XI for the poorer ear and of X for the 
better ear.  [90 percent]

Numeric designation of hearing impairment 
of X for each ear or numeric designation 
of hearing impairment of XI for the 
poorer ear and of IX for the better ear.  
[80 percent]

38 C.F.R. § 4.87, Table VII (1998).  There has been no change 
to the method of evaluating bilateral hearing loss in the 
amended regulation.  Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202 (1999).

The Board does note that the amended regulations added a new 
provision for evaluating veterans, like the veteran in this 
case, with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85, because 
the speech discrimination test may not reflect the severity 
of communicative functioning these veterans experience.  The 
new provision states that if puretone thresholds in any four 
of the five frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 55 dB's or more, an evaluation could be based 
either on Table VI or Table VIa, whichever results in a 
higher evaluation.  Id. at 25,203 (to be codified at 
38 C.F.R. § 4.86(a)).

Applying the findings of the November 1998 audiology 
examination, the examination which reveals the most 
significant hearing loss in the record, to Table VIa, the 
numeric designation for the right ear is VIII and for the 
left ear is VI.  Application of these numeric designations to 
Table VII indicates that the veteran's bilateral hearing loss 
would warranted a rating of 40 percent.  Id. at 25,208-
25,209; 38 C.F.R. § 4.87 (1998).  On the other hand, applying 
those findings to Table VI, the numeric designation for the 
right ear is XI and for the left ear is IX.  Application of 
these numeric designations to Table VII indicates that the 
veteran's bilateral hearing loss warrants the currently 
assigned 80 percent rating.  Id.  Thus, in this case, using 
Table VI results in the higher evaluation.

Application of either the old or the amended hearing loss 
regulations shows that medical evidence as to the severity of 
the veteran's service-connected bilateral hearing loss is not 
sufficient to support a finding of functional impairment 
which is greater than the currently assigned 80 percent 
disability rating.  A review of the evidence of record does 
not demonstrate that the veteran's bilateral hearing loss 
warrants a rating in excess of 80 percent under the old or 
new hearing loss criteria.  As noted above, the method of 
evaluating hearing loss has not been changed.  

The medical evidence in the file does not reflect a degree 
hearing loss which "more nearly approximates" the criteria 
for a 90 percent evaluation under the old or amended 
regulations.  38 C.F.R. § 4.7 (1998).  Specifically, with 
respect to the criteria for a 90 percent rating, the medical 
evidence does not reveal that the veteran's better ear 
warrants a numeric designation of X or XI under either Table 
VI or Table VIa.

Taking into consideration all of the available information 
and the criteria set forth in the rating schedule, it is the 
finding of the Board that the preponderance of the evidence 
is against the veteran's claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).

Residuals of a gunshot wound of the left foot

Service medical records noted a 22-caliber rifle bullet 
entered the dorsum of the veteran's left foot and passed out 
the ventral surface when the rifle accidentally discharged 
while the veteran was unloading an automobile at the home of 
a relative.  Service connection was granted for an 
accidentally inflicted gunshot wound of the left foot with 
pain and tenderness on standing or walking in a September 
1945 rating decision, and a 30 percent disability evaluation 
was assigned.  In a March 1946 rating decision, the rating 
for the left foot was decreased to 10 percent.  A May 1948 
rating decision specified the gunshot wound residuals as 
fractures of the base of the proximal phalanx and the head of 
the 2nd metatarsal, retained metallic foreign bodies, and an 
injury to Muscle Group X, which controlled movements of the 
forefoot and toes.

The veteran filed the present claim for increase in June 
1995.  During a November 1995 VA examination of the foot the 
veteran reported that during service he had also sustained 
1st, 2nd, and 3rd degree burns of the left foot and was 
hospitalized for several months when he poured some hot 
grease on his foot.  Service medical records confirm this 
incident in January 1945.  The veteran also gave a history of 
gunshot wound to the foot.  He reported pain and a pins and 
needles sensation of the 2nd, 3rd, and 4th toes of the left 
foot.  He stated that he got relief at night by placing the 
heel of the right foot under the left toes, forcibly 
dorsiflexing the left toes.

The examiner noted that the veteran was in a wheelchair 
during the examination and that the veteran reported that he 
was minimally ambulatory due to a bad back and bad lungs.  
Physical examination of the left foot revealed a well-healed 
scar at the base of the 2nd and 3rd toes.  There was marked 
tenderness to palpation of the 2nd, 3rd, and 4th toes, 
particularly around the 3rd toe and over the distal aspect of 
the toes.  Passive range of motion was resisted secondary to 
complaints of pain.  The left foot was cool, but there was a 
palpable left dorsalis pedes pulse.  X-rays of the left foot 
showed significant degenerative disease in the 2nd metacarpal 
phalangeal joint which was attributed to the old gunshot 
wound.  Tiny metallic fragments were also revealed.

During his April 1996 personal hearing the veteran testified 
that his left foot was not painful while he was sitting and 
that it was slightly uncomfortable when he stood up.  He 
reported that his foot was especially painful to touch and 
that he experienced discomfort at night when he got a charley 
horse sensation in his left toes.  A written statement from 
the veteran's daughter indicated that his foot was most 
painful at night.

Pursuant to the Board's June 1998 remand, further medical 
evidence was developed.  Private medical records dated from 
1993 to 1997 were associated with the claims folder and did 
not show significant treatment as regards the left foot.  
March 1994 to December 1997 physical therapy records noted 
complaints of left lower extremity pain with standing.  In a 
November 1997 record, the veteran was quoted as saying, 
"Therapy has really helped."

VA treatment records from the Biloxi, Mississippi VAMC dated 
from March 1995 to June 1998 revealed that the veteran 
complained of left toe pain in April and September 1997 and 
that aspirin provided little relief.  A May 1998 pharmacy 
record indicated that the veteran had been prescribed 
analgesic cream for his left foot.  He was hospitalized in 
June and July 1998 for complaints of right lower extremity 
problems, but the left foot was not mentioned.

The veteran underwent another VA examination of the foot in 
December 1998.  The examiner reviewed the medical record.  
The examiner reported that the veteran's complaints were 
unchanged since the last VA examination of the foot in 1995.  
The examiner noted that the veteran was afforded some relief 
by a greaseless, analgesic balm he rubbed on his foot.  
Physical examination revealed the well-healed scar of the 
foot was not tender to palpation.  The scar was well-
nourished, nonulcerated and nonadherent.  Some swelling was 
noted about the foot and ankle, and the examiner suggested 
there was probably weakness of the toe flexors and extensors 
with associated pain on testing.  Marked pain was noted with 
attempts at ambulating on the foot.  X-ray of the left foot 
showed the bones were severely osteoporotic with erosions 
involving the proximal phalanx of the 2nd digit.  Scattered 
calcifications were thought to be old deformity rather than 
acute infection.

A March 1999 rating decision increased the left foot 
disability evaluation to 30 percent.  Thus, the veteran's 
service-connected left foot disorder is currently rated 30 
percent disabling under 38 C.F.R. §  4.73, Diagnostic Code 
5310 (1998) for a muscle injury of the foot.  That rating, 30 
percent, is the maximum schedular rating provided for 
Diagnostic Code 5310.

The Board notes that the provisions of the rating schedule 
governing evaluation of muscle injuries were amended during 
the pendency of this appeal.  See 62 Fed. Reg. 30235-30240 
(June 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic 
Codes 5301- 5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed 
and reserved).  The defined purpose of these changes were to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  62 Fed.Reg. 30235-30237.

The Board also notes that the RO apparently did readjudicate 
the appellant's disability based on the revised criteria 
prior to the transfer of the claims file to the Board.  In 
any event, the veteran was notified of the change in 
regulations in the June 1998 Board decision.  Further, the 
veteran is currently receiving the maximum schedular rating 
under either the old or the amended regulations.  Thus, the 
Board finds that no prejudice will result to the appellant by 
way of appellate review of the claim at this time.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993); see also VAOPGCPREC 
16-92 (July 24, 1992).

When laws or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  As noted above, 
the pertinent provisions of §§ 4.56 and 4.73, Diagnostic Code 
5310, are substantially the same under both the old and the 
revised criteria.  Therefore, the revised regulations, in the 
main, have no direct bearing on the resolution of this 
appeal.  This is especially true in this case where the 
veteran is currently receiving the maximum schedular rating 
under either the old or the amended Diagnostic Code 5310.

The Board has considered the application of other Diagnostic 
Codes.  As the veteran has osteoporosis and degenerative 
joint disease of the left foot, Diagnostic Codes 5013 
(osteoporosis with joint manifestations) and 5003 
(degenerative arthritis) have been considered.  However, as 
these Diagnostic Codes reveal that they are rating according 
to limitation of motion and as the veteran's current 
disability evaluation exceeds the maximum schedular 
evaluation for limitation of motion of the foot under 
Diagnostic Code 5271, the Board does not find that these 
Diagnostic Codes support an increased evaluation.

The current 30 percent is also the maximum schedular rating 
for a severe malunion or nonunion of the tarsal or metatarsal 
bones and for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283, 5284 (1997).  Notes following those 
Diagnostic Codes indicate that a 40 percent rating is 
warranted for actual loss of use of the foot.  Thus, to 
attain a rating of 40 percent, the disability must be 
manifested by actual loss of use of the foot.

The Board has reviewed all the evidence of record, including 
the contentions advanced by the veteran.  The Board's review 
reflects that no professional has described the veteran's 
disability as being manifested by an actual use of the left 
foot.  "Loss of use of . . . a foot . . . will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below . . . knee with use of a suitable 
prosthetic appliance."  38 C.F.R. § 4.63 (1998).  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  Id.  For 
example:

(a)  Extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the lower 
extremity of 3 1/2  inches or more, will be 
taken as loss of use of . . . the foot 
involved.

(b)  Complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve, will be 
taken as loss of use of the foot.

Id.  See also 38 C.F.R. § 3.350(a)(2)(i) (1998).

Actual loss of use of the foot is contraindicated by the 
medical findings.  The most recent VA examination indicated 
that the veteran was able to ambulate with a cane and that 
there was a palpable left dorsalis pedes pulse.  There is no 
evidence that the veteran meets the ankylosis requirements of 
38 C.F.R. § 4.63 or that his service-connected left foot 
disorder has caused a severely shortened left leg.  Finally, 
there is no evidence of complete paralysis of the external 
popliteal nerve.  There is also no evidence that the acts of 
balance or propulsion could be accomplished equally well by 
an amputation stump with prosthesis.  For these reasons, the 
Board does not find that the left foot disability equates 
with loss of use of the foot.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  The current 30 
percent disability evaluation exceeds the maximum rating for 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (remand for consideration of functional 
loss due to pain held not appropriate under circumstances 
where the claimant was in receipt of the maximum disability 
rating available for limitation of motion).

The Board is not unsympathetic to the veteran's contentions, 
however, it finds that the VA examination reports are of 
greater probative value than are his statements.  The medical 
reports demonstrate a pattern of disability which is not 
characterized as an actual loss of use of the foot.  Even the 
veteran's statements do not establish a loss of use of the 
foot.  To the extent that he has reported specific 
impairment, the veteran is considered credible.  However, 
even the credible statements do not establish that an 
increased evaluation is warranted.  Therefore, his condition 
is more consistent with a disability characterized as a 
severe muscle injury of the foot.

Taking into consideration all of the available information 
and the criteria set forth in the rating schedule, it is the 
finding of the Board that the preponderance of the evidence 
is against the veteran's claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).

Somatization disorder

Service medical records reveal that the veteran complained of 
numerous somatic symptoms without evidence of organic basis.  
Service connection was granted for psychoneurosis, mixed 
type, in a September 1945 rating decision and a 30 percent 
disability evaluation was assigned.  A March 1946 rating 
decision reduced the disability evaluation to 10 percent 
which has been confirmed and continued to the present time.

The veteran filed the current claim for increase in June 
1995.  During his July 1995 VA examination, the examiner 
noted that the veteran was deeply depressed.  The examiner 
also noted that the veteran had a number of serious medical 
problems.  The veteran was in a wheelchair, and he had an 
artificial eye secondary to an infection following eye 
surgery.  He was also receiving nasal oxygen for a chronic 
obstructive pulmonary disorder from a tank on the back of the 
wheelchair, and he had a bag from which urine was collected 
due to a urostomy following bladder cancer in 1981.  The 
examiner also noted legal problems involving the veteran and 
his family which concerned a piece of family property.  No 
psychotic indices were elicited and there were relatively few 
anxiety symptoms.  The Axis I diagnosis was dysthymic 
disorder, and the current Global Assessment of Functioning 
(GAF) score was 35.

During his April 1996 personal hearing, the veteran reported 
that he got upset and excited when he was unable to 
participate in conversations due to his poor hearing.  The 
veteran stated that he slept well aside from waking up due to 
his foot problems.  A written statement from the veteran's 
daughter which was submitted at the hearing indicated that 
the veteran had a short temper because he was unable to hear 
well.

Private medical records dated from 1993 to 1997 were 
associated with the claims folder and did not show treatment 
for psychiatric problems.  March 1994 to December 1997 
physical therapy records also did not reveal psychiatric 
treatment.  VA treatment records from the Biloxi, Mississippi 
VAMC dated from March 1995 to June 1998 did not reveal any 
significant psychiatric complaint, treatment, or diagnosis.

A November 1998 VA mental disorders examination noted that 
the veteran was originally diagnosed with a neurosis of the 
hypochondriacal type but that the current diagnosis would be 
a somatization disorder.  The veteran was described as 
"deeply depressed" by the examiner.  The veteran reported 
that his sleep was broken and poor.  The examiner interpreted 
the veteran's repeated statement that he wished he could go 
away and "no one would know where I am" as a masked wish 
for death.  The examiner speculated that the original 
diagnosis of the service-connected somatization disorder was 
made when physicians were unable to find an organic basis for 
the veteran's many physical complaints.  The somatization 
disorder was diagnosed by history only.  

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended 
during the pendency of this appeal, effective November 1996.  
The Court has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet.App. 70, 76 (1994); Hayes v. Brown, 5 Vet.App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  A 
recent opinion of the VA Office of the General Counsel held 
that whether the amended mental disorders regulations are 
more beneficial to claimants than the prior provisions should 
be determined on a case by case basis.  VA O.G.C. Prec. 11-97 
(Mar. 25, 1997).  Prior to certifying the case to the Board, 
the RO readjudicated the appellant's claim with consideration 
of the amended rating criteria for mental disorders.

The veteran's psychiatric disorder is currently rated as 10 
percent disabling under Diagnostic Code 9421 for somatization 
disorder.  Prior to November 1996, the criteria for 10, 30, 
50, 70, and 100 percent ratings for a somatization disorder, 
or hypochondriasis were as follows:

Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.  [10 
percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrable unable to 
obtain or retain employment.  [100 
percent]


38 C.F.R. § 4.132, Diagnostic Code 9409 (1996).  Somatization 
disorders are now listed under Diagnostic Code 9421 and are 
rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (1998).  
As amended, the regulation reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or, symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1998).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veteran's service-
connected somatization disorder is not sufficient to support 
a finding of functional impairment which is greater than the 
currently assigned 10 percent disability rating.  A review of 
the evidence of record does not demonstrate that the 
veteran's somatization disorder warrants a rating in excess 
of 10 percent under the old mental disorders criteria.  The 
two recent VA mental disorders examinations provided to the 
veteran did not diagnose active somatization disorder.  It 
was not diagnosed at all in the 1995 examination, and it was 
diagnosed by history only during the 1998 examination.  The 
veteran's primary psychiatric diagnosis is now major 
depressive disorder, which at this point is a nonservice-
connected disability.  Thus, the Board finds that the 
examiners' conclusions do not support the veteran's 
contentions that a higher rating is warranted under the old 
criteria.  

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 30 percent 
evaluation under new Diagnostic Code 9421.  38 C.F.R. § 4.7 
(1998).  Specifically, with respect to the criteria for a 30 
percent rating, the medical evidence does not reveal that the 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to a somatization 
disorder.

Taking into consideration all of the available information 
and the criteria set forth in the rating schedule, it is the 
finding of the Board that the preponderance of the evidence 
is against the veteran's claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Claims for entitlement to increased ratings for bilateral 
hearing impairment, residuals of a gunshot wound of the left 
foot, and a somatization disorder are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

